Earl Warren: Number 407, John S.Service, Petitioner versus John Foster Dulles et al. Mr. Rhetts.
C. Edward Rhetts: May it please the Court. This case is here on a writ of certiorari, directed to the Court of Appeals for the District of Columbia Circuit to review that Court's affirmance of the District Court judgment, which denied petitioner's motion for summary judgment and granted respondent's cross-motion. The question in the case is as to the legality of petitioner's dismissal from the Foreign Service of the United States by the Secretary of State on December 14, 1951. From 1935 until December 1951, petitioner served continuously in China as a Foreign Service Officer of the United States. In 1943, he was detached from the Foreign Service at the request of Secretary of War Stimson, and for two years, served as a political advisor to General Stilwell, and when that officer was relieved from command of the China-Burma Theater to General Wedemeyer. In addition to general political reporting, petitioner's duties when attached to the military involved the maintenance of a very close relationships with American Press representatives who visited the China Theater of War. And in accordance to the General Stilwell's policies, freely briefing such press representatives on the political situation in China which provided the background for the military operations in that theater. In April 1945, petitioner was recalled to the United States. And before leaving, he sought and obtained permission from the military authority under which he functioned to retain and to bring with him copies of various -- personal copies of various memoranda and reports, which he had prepared while on duty assigned to General Stilwell and General Wedemeyer. He arrived in Washington on April 12, 1945. Now, on March 10th, 1945, more than a month before he returned to this country, the Office of Strategic Services made a raid on the offices of one Philip Jaffe, the editor of the magazine called Amerasia in New York City. On this occasion, the raiding officers discovered a large number of government documents originating in the files of the O.S.S., the State-War-Navy, and other departments of the Government. The case was immediately turned over to the FBI which after an investigation on April 18th, 1945, proposed to present the case to the Department of Justice for prosecution against the magazine editor Jaffe, a State Department employee, not the petitioner, a naval officer and others. However, the case was not been turned over for prosecution because the State and Navy Departments requested that the FBI's investigation be continued for an additional period. On the next day, April 19th, 1945, petitioner was introduced to Jaffe by an American naval officer on duty in the Far Eastern branch of the Office of Naval Intelligence here in Washington, who quite unknown to petitioner was one of those implicated in the wholesale of government document thievery which the O.S.S.and the FBI had uncovered. And so, it came about that when petitioner was introduced to what he supposed to be a reputable journalist, the editor of a specialist magazine on Far Eastern Affairs by what he supposed to be a reputable naval officer on duty in the Office of -- Office of Naval Intelligence. He was in fact being introduced to a man on whom the FBI's net had already closed and who was quite literally wired for sound. Believing Jaffe to be a journalist of repute, the petitioner talked with Jaffe in his hotel room, in Jaffe's hotel room in the City of Washington on four different occasions between April 19th and May 29th, 1945. And he very ill-advisedly lent to Jaffe some copies of his memoranda, which I have referred to before, which he brought back with him from China. These memoranda were characterized later by the Loyalty Review Board of the Civil Service Commission as being, and I quote them, "For the most part, such as a newspaper reporter on the spot would prepare for his newspaper." And as to some of these, the Loyalty Review Board said they might be considered as hot news.Petitioner's conversations with Jaffe were secretly recorded by the FBI by the use of a microphone which was planted in Jaffe's hotel room. On June 6th, 1945, petitioner along with Jaffe, the naval officer who had introduced him to Jaffe, another State Department employee and several others were arrested. And after volunteering his testimony, petitioner was the subject of a unanimous no true bill returned by the grand jury in his case. He was thereafter duly restored to duty after hearing before the Board of Foreign Service personnel. Now, five years later, in 1950, petitioner along with the then Secretary of State Acheson and others was the subject of a personal attack on the floor of the United States Senate. And shortly thereafter, the Loyalty Review Board of the Civil Service Commission directed the State Department's Loyalty Security Board to reopen its previous favorable findings as to petitioner's loyalty and as to whether or not he was a security risk. And directed the State Department Board to prefer charges against --
Felix Frankfurter: I missed that, Mr. Rhetts.
C. Edward Rhetts: -- petitioner. The --
Felix Frankfurter: There was a -- there was a no true bill by the grand jury.
C. Edward Rhetts: Yes.
Felix Frankfurter: He -- up to that moment, was he still in the Department?
C. Edward Rhetts: Yes.
Felix Frankfurter: And when did he -- when was he detached from or -- or, and when was there an investigation by the State Department's Loyalty Board after this no true bill?
C. Edward Rhetts: The no true bill was 1945.
Felix Frankfurter: Yes.
C. Edward Rhetts: He was the subject of investigation at various times. The President's Loyalty Order did not come along until 1947. Thereafter, in accordance with the direction of that Court --
Felix Frankfurter: Continued from 1945 to 1947 as a --
C. Edward Rhetts: In new --
Felix Frankfurter: -- State Department officer.
C. Edward Rhetts: In new posts, received promotions and so on.
Felix Frankfurter: Now, go from -- go on from there, before you get to the restoration of the inquiry. What -- when -- when was there the first, the security scheme came into -- in 1947, is it not?
C. Edward Rhetts: 1947.
Felix Frankfurter: Now, was he then subjected at once to a Loyalty investigation?
C. Edward Rhetts: He was.
Felix Frankfurter: In the State Department?
C. Edward Rhetts: In the State Department.
Felix Frankfurter: By the Department's Loyalty Board?
C. Edward Rhetts: By -- precisely, by the machinery --
Felix Frankfurter: In 1947 -- 1947? What happened?
C. Edward Rhetts: When they got to him precisely --
Felix Frankfurter: Well, but --
C. Edward Rhetts: -- I do not know.
Felix Frankfurter: And -- and what was the upshot of that?
C. Edward Rhetts: The upshot of that was that he was --
Felix Frankfurter: Clear?
C. Edward Rhetts: -- clear. They found no doubt of his loyalty and they found that he was not a security risk.
Felix Frankfurter: And -- and he -- was he suspended during the --
C. Edward Rhetts: No.
Felix Frankfurter: -- State Department --
C. Edward Rhetts: No. No, he was --
Felix Frankfurter: -- until 1950 -- until the point you had reached when I interrupted you, until the Loyalty Board of the Civil Service Commission directed the State Department's Loyalty Board to reexamine if he had continuously continued in the Service of the State Department.
C. Edward Rhetts: Precisely.
Felix Frankfurter: All right.
C. Edward Rhetts: And so, when the Loyalty Review Board directed that the theretofore favorable findings of the State Department's Loyalty Security Board be reopened, they directed the State Department then to prefer charges against petitioner and to give him a hearing. And so, in March 1950, petitioner was on route to a new post in Kolkata. He was ordered to return to Washington where he was served with a formal charge by the Chairman of the State Department Loyalty Security Board, acting for the Secretary of State, charging that he was a security risk and that there was reason to believe him disloyal to the United States, because he was a member of the Communist Party and was an associate of improper persons. After a month of exhausted hearings interrupt --
Hugo L. Black: Did you say -- did you say improper person or presence?
C. Edward Rhetts: Persons.
Hugo L. Black: Yes.
C. Edward Rhetts: I have characterized the substance of that charge. After about a month of hearings which were interrupted toward the end by hearing before a subcommittee of the Senate Foreign Relations Committee, the Tydings subcommittee. The State Department Loyalty Board found in October 1950 that petitioner was neither disloyal nor a security risk. This finding was approved by the Deputy Under Secretary of State in accordance with the regulations thereafter. Thereafter, the Loyalty Review Board again assumed jurisdiction of the case on post-audit. And after holding the case for a while, returned it to the State Department for further reconsideration of some supplemental information which had been supplied. The State Department Board did reconsider it, reaffirmed its favorable finding, the Deputy Under Secretary approved the favorable findings and the case went back to the Loyalty Review Board. While it was there at this time, the President's Executive Order had been -- was amended to alter the standards for determining loyalty. And so, the case was returned to the State Department for a second reconsideration under the new standards of the Executive Order 10241.
Earl Warren: What was the date of that as to about?
C. Edward Rhetts: It was after -- it was after the first of May and before the middle of July of 1950.
Earl Warren: 1950?
C. Edward Rhetts: Yes.
Earl Warren: Yes. All right.
C. Edward Rhetts: Excuse me, 1951.
Earl Warren: 1951?
C. Edward Rhetts: That's right.
Earl Warren: All right.
C. Edward Rhetts: And at the end of July 1951, the Loyalty Security Board again reaffirmed its favorable decision, finding petitioner not to be of doubtful loyalty under the new standard. Thereafter, in mid October 1951, the Loyalty Review Board of the Civil Service Commission advised petitioner that a further hearing would be held in his case under that Board's regulation, Number 14, which has since been held at least in part invalid by this Court in Peters against Hobby. And a hearing was held on November the 8th, 1951. On December 13, 1951, the Loyalty Review Board notified petitioner that it had reversed the finding of the State Department Loyalty Security Board and found that there was a reasonable doubt of petitioner's loyalty. Now, this finding and purported a reversal of the State Department Board was not only rendered in what this Court has held to be a lawless assumption of jurisdiction. In our view, it grossly violated both the Executive Order and the Fifth Amendment in other respects. I have referred to the fact that petitioner's conversations with Jaffe were recorded by the FBI, both before the State Department Loyalty Security Board during his hearings there and before the Loyalty Review Board during his hearing there. Various questions were put to petitioner, which indicated that his judges had some kind of information as to what he was supposed to have said to Jaffe and Jaffe to him some five years earlier. But his request for access to whatever the Board's had in their possession was denied. The Loyalty Security Board of the State Department admitted that it did not have before it the texts, the exact texts of the FBI recordings of the conversations. And the Government in this litigation has admitted that there were no confidential informants involved in the case. And that petitioner's judges had before them only what purported to be summaries and digests of these conversations which had been wiretapped and recorded, but not the exact recordings, not the recordings themselves or any exact transcripts of them. Now, in this case, we know for a fact that these purported digests and summaries were highly inaccurate and unreliable because one of them, a purported transcript of the conversation of May 8, 1945 was shown to petitioner at a hearing before the Tydings subcommittee. This document which was exhibited to him and which is printed in the hearings of that subcommittee showed on its face that it was in many particulars highly inaccurate as a transcript of what the two men said to each other. And in other respects was and frankly labeled so unintelligent.
Felix Frankfurter: On its face, meaning just by reading it, you could tell me it was inaccurate.
C. Edward Rhetts: Yes. In certain places, there was -- the transcriber simply put (Voice Overlap)
Felix Frankfurter: I understand unintelligible but inaccurate.
C. Edward Rhetts: In other places, the inaccuracy was apparent from the face of it plus any minimal knowledge of international affairs, because it had these two men saying things to each other, which was 180 degrees the opposite of what they would have said and anyone could tell. Finally, the Loyalty Review Board opinion which found petitioner to be of reasonably doubtful loyalty shows on its face that that Board relied in major part on these grossly inaccurate digests and summaries of the wiretap conversations in reaching their conclusion as to petitioner's loyalty. And that --
Felix Frankfurter: And because of these various proceedings, Mr. Rhetts, was a specific request made by counsel for service for these documents on the basis of which the Civil Service Board acted?
C. Edward Rhetts: Yes. And I should say there, Mr. Justice, that -- that that was done at page 2466 of the Tydings hearings, and there's an unfortunate inaccuracy in my brief, which refers to a different page where nothing like that occurred. The proper page in the Tydings hearing which is where the petitioner's Loyalty Board hearing is printed up, page 2466 of the appendix to the Tydings hearing.
Felix Frankfurter: And I take it that you're putting this before us because in the chain of your argument, this becomes relevant as to the disposition and the sovereign considered --
C. Edward Rhetts: Yes.
Felix Frankfurter: -- isn't that right?
C. Edward Rhetts: This --
Felix Frankfurter: So that this question is relevant.
C. Edward Rhetts: This question is relevant as I shall very shortly point out.
Speaker: What page on your brief issued that correction? Go on just see. Was it -- well, don't bother if you haven't got the page.
C. Edward Rhetts: I can give it to you.
Speaker: Okay.
C. Edward Rhetts: Now, we think it plain therefore that both the Executive or the Loyalty Executive Order and the Fifth Amendment --
Felix Frankfurter: Page 22.
C. Edward Rhetts: -- required not only that petitioner have an opportunity to meet the evidence against him, to explain it and to refute it if he could but that his judges have access to the evidence on the basis of which they presumed to judge. And we maintain that both the Executive Order and the Fifth Amendment require that. Well, these were the circumstances under which the Loyalty Review Board purported to reverse the favorable finding of the State Department Board. And on the same day that the Loyalty Review Board announced its decision, the Secretary of State executed its mandate by dismissing petitioner after 16 years about standing performance in the Foreign Service.
Felix Frankfurter: And is that the act of dismissal which was the basis of this proceeding?
C. Edward Rhetts: That is the action of which we complain. Now, the first major ground on which we rest our claim that this action was invalid is that by relying solely on this unlawful and invalid finding of the Loyalty Review Board as the basis for his determination to discharge petitioner. The Secretary's dismissal action represented at best an arbitrary exercise of his discretion, which under the decisions of this Court in Perkins against Elg and later cases was to be set aside as invalid. Now, there is no question here but that the unlawful finding of the Loyalty Review Board does in fact constitute the sole basis for the Secretary's exercise of his discretion.
William O. Douglas: Could you say that again?
C. Edward Rhetts: I say there is no question here in this case but that the unlawful finding of the Loyalty Review Board constitutes the sole basis for the Secretary's action.
William J. Brennan, Jr.: Is that conceded in the theory?
C. Edward Rhetts: We have his own statement in his affidavit.
William J. Brennan, Jr.: No, I mean did the Government concede that?
C. Edward Rhetts: Yes.
Felix Frankfurter: Or could he have taken this action out of the air without ever looking at what the Loyalty Board did? I mean as a matter of law, as a matter of power.
C. Edward Rhetts: Putting aside -- putting aside an independent difficulty that we have in this case, had it -- under the statute had he never issued any regulations to govern himself. I will concede that he could have simply thought about of the blue that it was in the interest of the United States.
Felix Frankfurter: His own observation -- his own observation --
C. Edward Rhetts: Precisely.
Felix Frankfurter: To discuss of a man's judgment.
C. Edward Rhetts: Precisely.
Felix Frankfurter: I'm asking. I don't know. Could he as a matter of power under the statute?
C. Edward Rhetts: Under the statute he --
Felix Frankfurter: And then the Secretary of State --
C. Edward Rhetts: -- certainly could.
Felix Frankfurter: -- say, "All right, this fellow's judgment is not for this kind of work." Now, what you say is he didn't do that and since he gave a reason, his action must be judged by his reason.
C. Edward Rhetts: That is correct. Now, he gave his reason in an affidavit which he supplied to the Government after this litigation commenced. It appears at -- commencing it on page 8 --
Felix Frankfurter: Did they supply with a reference?
C. Edward Rhetts: That is to say the Government requested him for an affidavit as in support of its motion for summary judgment papers. On its --
Felix Frankfurter: (Voice Overlap) -- by way of affidavit?
C. Edward Rhetts: Precisely.
Felix Frankfurter: All right.
C. Edward Rhetts: On page 82 of the record, paragraph 5 of his affidavit, he refers to his determination to discharge the petitioner. And he says, "I made that determination, solely as the result of the finding of the Loyalty Review Board. I did not make any independent determination of my own as to whether on the evidence submitted before those Boards there was a reasonable doubt of Mr. Service's loyalty. I made no independent judgment on the record in this case." Now, it is our position that an exercise of executive discretion resting as the Secretary so handedly states, “This one did solely on such a wholly unlawful foundation, constitutes an abuse of discretion or an arbitrary exercise of discretion in violation of the Fifth Amendment.”
Felix Frankfurter: What's the next step mean in the Secretary's -- the ex-Secretary's affidavit? There was nothing on page -- there was nothing in the opinion of the Loyalty Review Board, which would make it incompatible with the exercise of my responsibility, the Secretary of State. What does that mean?
C. Edward Rhetts: I've had some difficulty in understanding precisely what that means. I -- I assume that it meant that on its face, the --
Felix Frankfurter: He was asked to do something that the law prepared, I assume.
C. Edward Rhetts: That's right. Indeed -- indeed, my -- my -- it is my -- I suggest that either he acted on -- he acted on one or two assumptions. Now, the law -- the Government contends for example that he makes clear that he did not act on the assumption that he was legally required to follow the opinion of the Loyalty Review Board. Now, there's -- despite considerable contemporaneous evidence to the contrary, we accept his assertion in his affidavit that he did not deemed himself legally required to do so.
Felix Frankfurter: Well, the next sentence --
C. Edward Rhetts: But we --
Felix Frankfurter: -- was that. The next -- the sentence after the one we've just been talking about, I deemed it appropriate advisable to act on the basis of the finding and opinion of the Loyalty Review Board.
William O. Douglas: That becomes clear at the top of page 83.
C. Edward Rhetts: That he found himself legally. He -- he was not required to but he found himself legally free to do so. Now, our position is that he was -- that that is the misapprehension which we complain. He was not legally free to do so. Now, I -- I suggest to you that that is the demonstrable in these terms. Either he acted on the assumption that the opinion and finding of the Loyalty Review Board was a valid one, a lawful one or he acted on the assumption that whether it was valid and lawful or not, he was free to rest his --
Felix Frankfurter: Well, these are a lot words we'd say. Although, I was illegally bound, in fact I did.
C. Edward Rhetts: In fact, I did and I relied on this and nothing else.
William J. Brennan, Jr.: Well, Mr Rhetts, right there. I gather the very first sentence of paragraph 5. It reads, “I made that determination solely as the result of the findings and so forth.” Your reading -- I made that determination solely because of the finding of it.
C. Edward Rhetts: Yes.
William J. Brennan, Jr.: That's where you're reading it --
C. Edward Rhetts: Yes.
William J. Brennan, Jr.: -- isn't it?
C. Edward Rhetts: I take it that the following language would support that where he says, “I -- I made no -- I did not -- in making this determination, I did not read the testimony. I made no independent judgment on the record.” I assume what he is saying is that I looked to the Loyalty Review Board opinion alone and relying exclusively on that, I reached the conclusion that was appropriate and advisable to terminate.
Felix Frankfurter: I haven't read that.
C. Edward Rhetts: It seems to me that -- that --
Felix Frankfurter: I haven't read that paragraph. When I asked you the question that namely, a little while ago, whether out of the blue or in his judgment or for reasons that can't be put into words, subject of course, the Secretary of State could -- could sever employment. Your answer was --
C. Edward Rhetts: I have no question.
Felix Frankfurter: Yes.
C. Edward Rhetts: Yes.
Felix Frankfurter: Now, what this mean is that -- that there a lot words to say. I could not have been mandamus to do this. I wasn't violating any of my responsibility to the Secretary of State. In fact, what I did, I did because the Loyalty Board recommended this.
C. Edward Rhetts: That's -- that -- that is why -- how I read the -- and I would not --
William J. Brennan, Jr.: Well, I suppose -- I suppose that sentence later on in which he said there was nothing in the opinion of the Loyalty Review Board which could make it incompatible with the exercise of my responsibilities as Secretary of State to act on it implies that he did. In fact, acted on it and it alone --
C. Edward Rhetts: It alone.
William J. Brennan, Jr.: -- is that it?
C. Edward Rhetts: And it seems to me either by reciting the various things that he did not do such as make a judgment on the record and the whole. He -- he is saying that I look to this opinion and because it purported to reverse my Board. I deemed it appropriate to discharge him without further consideration, the merits or anything else by it.
Felix Frankfurter: Are you saying legally that if -- if he said in explicit words, if he said in terminating the service of -- the employment of his service, “I acted on my discretion as Secretary of State,” you wouldn't be here.
C. Edward Rhetts: That is -- that is correct.
Felix Frankfurter: You're here because he -- he precisely did not say that and said the opposite to wit.
C. Edward Rhetts: I'm --
Felix Frankfurter: I felt free to act on that and I did act on that.
C. Edward Rhetts: I must -- except one thing, if they were not for another matter which I will come to shortly, some regulations.
Felix Frankfurter: Yes.
C. Edward Rhetts: But at the time, the statute had been passed, had he never issued any regulations and had he said, “I deem it in the advisable and the interest of the United States to discharge this petitioner without any hearing, without anything else.” He'd been perfectly free to do so, but he did not do that.
William J. Brennan, Jr.: And may I -- may I, Mr. Rhetts, taking the very last sentence and I gather you suggest that that last sentence if there's any possible inference from it that there were other considerations than merely the finding of the Loyalty Review Board, you can't read them into that sentence in light of the context which precedes it.
C. Edward Rhetts: That is my belief as to what a fair reading of this affidavit is. Now --
William O. Douglas: You -- you're arguing that the affidavit of Acheson is inconsistent with the -- with the press release governing the discharge?
C. Edward Rhetts: Well, I suggest that it is inconsistent but I'm not relying on the press release anymore. I accept his assertion, his statement that he was -- he was not -- he didn't think he was required to follow the Loyalty Review Board. He says that here and I accept that. But he did say that he was free to do so and I deny that he was free to do so.
Felix Frankfurter: Suppose he had said it, would it make a difference Mr. Rhetts, if the Secretary is -- was then the Secretary had said, “Under the law, I have power to exercise my independent judgment about any officer's continuance in the Foreign Service,” if this man was in the Foreign Service. I haven't got time to exercise my discretion and the only self-respecting way which I could, namely, to read all the testimony, to inform myself, to listen to my people practically consider the committing magistrate. I just haven't got time. When was it, 1951, 1953, some other things, what have you? I therefore didn't exercise an independent discretion but I exercised my discretion by taking the word of the Loyalty Review Board, could that be all right?
C. Edward Rhetts: No, that's what he -- that's what he did do without putting in that he didn't have time to do it, but I say -- I say he's not free at all.
Felix Frankfurter: But (Voice Overlap) -- since I could do it as it were arbitrarily, I can let -- the Loyalty Review Board have made the findings for me.
C. Edward Rhetts: But I do not -- I do not think he could do it arbitrarily. And of course --
Felix Frankfurter: But he could do it without giving any reason.
C. Edward Rhetts: Oh, yes.
Felix Frankfurter: You can't give a bad reason --
C. Edward Rhetts: Oh, yes.
Felix Frankfurter: -- about the early cases, the Elg case.
C. Edward Rhetts: That's right.
Felix Frankfurter: You can't give a reason that's no good. But if he doesn't give any reasons, then presumably he must have acted on allowable reasons.
C. Edward Rhetts: That -- that is -- seems to me is the difference between the assumption that he did it arbitrarily. I -- I take it, the law would be clear that he could not do it arbitrarily. On the other hand, he is not required. He would -- here, he could act and not be required to give his reasons and the law would presume that he had --
Felix Frankfurter: But if he gave it, he can give reasons that are not sustainable as an exercise of reasonable discretion.
C. Edward Rhetts: Precisely. That's our position. And I -- I think -- I think there is no point in going further. That is our position. That is what the Elg case teaches and teaches properly.
Felix Frankfurter: Would it have made -- would it make a difference in your view if he had appointed his own ad hoc, an ad hoc board a clear part to distinguish ex-Ambassadors to advise them and they had brought in a report, a report and he had -- had acted on their report and said, “I haven't got time to go into this thing, indeed just like a master in chancery and I have doubt their report without having read their testimony.”
C. Edward Rhetts: Well, indeed, his regulations which is a branch of the case, I would turn to next to provide substantially in that -- along that line, not a group outside distinguishes but it provides a mechanism which does not require him personally.
Felix Frankfurter: Well, that's a different point, namely, that he has the erected your -- your suggestion is that -- the point you're about to urge is that there was erected an administrative departmental procedure to which he must be bound because he enunciated it as such. He can't waive it ad hoc.
C. Edward Rhetts: That's right.
Felix Frankfurter: All right.
William J. Brennan, Jr.: Well, I take it though, Mr. Rhetts. You rely rather heavily here on the infirmities as you see them in the proceedings before this Loyalty Review Board.
C. Edward Rhetts: Yes.
William J. Brennan, Jr.: Which if they existed in the case that Mr. Justice Frankfurter put to you would probably have you here making the same argument you're making today. If that --
C. Edward Rhetts: I'm --
William J. Brennan, Jr.: -- was the same kind of infirmities in the proceedings before the special board that Mr. Justice Frankfurter suggested --
C. Edward Rhetts: Yes.
William J. Brennan, Jr.: -- might have been employed.
C. Edward Rhetts: Oh, yes. Had there been any special board created, and it acted in such a way, acted even properly, and the Secretary relied solely on that, I would equally be here today. And this is why, Mr. Justice, in response to your question a while ago, I think, that the deficiencies of the Loyalty Review Board findings here are not merely, and I don't mean by this to minimize, not merely the technical exceeding of its jurisdiction. But there are substantive deficiencies in the action so that those -- the action of those men cannot be deemed as just the volunteer of opinion of three distinguished men.
Felix Frankfurter: We never have those questions and have reached those questions in the Peters' case.
C. Edward Rhetts: No.
Felix Frankfurter: We did not reach those questions in Peters.
C. Edward Rhetts: No, but I -- and that is why I say these additional deficiencies to which I referred, namely, the use of -- the improper use of -- of this material to which the petitioner never had an opportunity to -- to refute and the improper use of material upon which his judges judge him, judged, vitiated their action even if you conceive of them as three private individuals to whom he might have turned to in a volunteered capacity.
William J. Brennan, Jr.: Perhaps, I've got to wait until we hear from the Government, but is there anything in the Government's brief which agrees that to where those deficiencies is not whether or not they did --
C. Edward Rhetts: No --
William J. Brennan, Jr.: -- initiated the determination --
C. Edward Rhetts: They --
William J. Brennan, Jr.: -- that whether those -- do they disagree with you upon the existence of those deficiency?
C. Edward Rhetts: Yes. They -- they concede that the -- that there was the deficiency as to the jurisdiction. That is they agree that the Loyalty Review Board had no jurisdiction.
William O. Douglas: Under Peters and Hobby.
C. Edward Rhetts: Under Peters and Hobby. They do not concede that there is anything wrong with refusing petitioner the opportunity to see the material which he -- was being used against him nor do they concede that there'd be anything wrong, in fact that his judges had access to nothing more than these summaries of inadequate materials as we could see them. Well, now, turning to the second and independent ground on which we base our contention as to the invalidity of this dismissal. It is important to commence here, but I should say as Mr. Justice Frankfurter said, our position here is that the Secretary violated regulations which he himself imposed on himself to control his -- as to the manner in which he would exercise his absolute discretion under the McCarran Rider. Now, on this phase of the case, the place we start is the formal letter of charges which was preferred against him and which appears beginning at page 28 of the record, which was the commencement of the proceeding. Now, this letter of charges which was dated March 24, 1950, first referred to the President's Loyalty Order and then to the regulations and procedures promulgated on March 11 by the State Department, and stating that a copy of these regulations was enclosed. The letter then refer -- preferred specific charges against the petitioner under specified sections of these regulations. And then, it advised petitioner that a hearing had been scheduled under Section 395 of these regulations, and I'm reading at the bottom of page 29, “To consider this charge with a view to making a recommendation to the Sectary of State whether or not under the provisions of the Department of State Appropriation Act, etcetera, your employment in the Department should be terminated in the interest of United States.” Now, then, the -- the statute to which reference is there made and the language which is used is what is commonly called the McCarran Rider. And the language quoted is a verbatim "from the McCarran Rider," a Rider which was annually attached to the State Department Appropriation Act for a number of years. The letter of charges then goes on to fix a date for hearing, invites a reply to the charges and offers to give further details of the charges orally. Now, we submit that on any fair view of the matter, this formal letter of charges, which in its accusation and its consequences is so much like a criminal indictment. It must be regarded as establishing the framework, procedural and substantive for all the subsequent proceeding. As plainly as language can make it, it said, “We are going to give you a hearing to determine whether under the McCarran Rider, your dismissal is necessary or advisable in the interest of the United States. And it said, “The answer to this question will depend in turn on whether you are found to be of doubtful loyalty or a security risk. We're going to try you under regulations of March 11, 1949. We here with furnish you a copy of them so that from these, you may ascertain first what the charges are against you, and what the rules of your trial will be.
William O. Douglas: Where is that, the doctrine at the record?
C. Edward Rhetts: Page -- commencing at the bottom of page 28, Exhibit B. It runs on to page 30. Now, turning to these regulations themselves and there set forth commencing at pages 61 of the appendix to our brief, they establish, first, substantive standards and procedural rules relating to loyalty adjudications under the Loyalty Executive Order. The second category of substantive standards laid down on the so-called security principles and the regulations regarding this provide at page 61 and 62 of our appendix, Section 391.3. In addition, the Secretary of State has been granted by Congress the right in his absolute discretion to terminate the employment and so on. That is a verbatim quotation from the McCarran Rider and we turn the page and then they say, “In the exercise of this right, the Department will so far as possible afford its employees the same protection as those provided under the Executive Order. And the regulations proceed to do just that. So far as they're relevant here, they first provide that if the Loyalty Security Board, the State Department, if its decision is favorable to the employee and if that decision is confirmed by the Deputy Assistant Secretary for Administration, he will so notify the employee, and the case is closed. In this case, the petitioner received such favorable decisions from the lawyer of the Security Board, three different times. Under the regulations therefore, the case should have been ended after the first of these favorable decisions. Instead, the Loyalty Review Board twice caused the case to be reopened and after the second of this, the Secretary of State interposed his own adverse determination in violation of his own regulation.
Felix Frankfurter: When were these regulations promulgated by the Secretary of State?
C. Edward Rhetts: March 11, 1949.
Felix Frankfurter: March 11, 1949. And how long did they subsist as they were?
C. Edward Rhetts: They were subsequently amended on May 4th, 1951, and again on September 21, 1951.
Felix Frankfurter: Amended in matters that would have made it -- made it an important matter affecting this case?
C. Edward Rhetts: The Government contends so, we contend not.
Felix Frankfurter: Well, is that an issue there as to --
C. Edward Rhetts: That is an issue which --
Felix Frankfurter: Okay, and let me ask you this. Such as they were these regulations, is it a matter of judicial knowledge or concession that -- that a number of officials in the Department were a judge that this was a procedure followed in X number of cases? Let me also ask you differently. Was this the -- the procedure outlined in Section 3922 (f) and it -- emendation of changes, was that the normal procedure in the State Department for handling matters of this sort?
C. Edward Rhetts: So far as I know, there has been no suggestion to the contrary that that was normal.
Felix Frankfurter: It is fair to say then that this was an ad hoc way of dealing with the situation.
C. Edward Rhetts: The one --
Felix Frankfurter: (Voice Overlap) --
C. Edward Rhetts: The one ultimately adopted in this case.
Felix Frankfurter: Yes, that -- that the way in which Service --
C. Edward Rhetts: Even to that part, a contention, yes.
William J. Brennan, Jr.: In the way with Service, the connection was finally terminated out of the current of that which you say the regulations provide.
C. Edward Rhetts: Well, that's right. It was -- it was --
Felix Frankfurter: Out of a current of what was in fact done in other cases.
C. Edward Rhetts: I can't say what was in fact on in other cases but it's certainly departed from the regulations. That is to say and my position is that the petitioner here was tried under the regulations, also to that --
Felix Frankfurter: Regulations purport to deal with the case --
C. Edward Rhetts: And the regulations as I have just said purport to be issued under the McCarran Rider, and he was given a hearing, and he was tried under these regulations. These were the regulations supplied to him. The only copy he ever had was tendered to him as a part of his formal letter of charges.
William J. Brennan, Jr.: Mr. --
Felix Frankfurter: But now, let me ask you this question. Could the Secretary of State has said that the Loyalty Board of the Civil Service Commission, not that I do not follow your conclusion or I think if I overrule it, but you're in an intrusive body. You have nothing to do with my determination. I don't need his ultimate legal right but we have a system authorized by law for disposing of so-called loyalty cases and this is none of your business. Is that -- had been within the statute in the regulation?
C. Edward Rhetts: I think it is exactly what the regulations required and I sought not.
Felix Frankfurter: That's your position?
C. Edward Rhetts: That's my position and we sought an opportunity to press it on the Secretary of State at the time before denying it.
William J. Brennan, Jr.: Mr. Rhetts, where is the provision if there is one? I find 394.12 at page 80, is this it, “Dealing with a clearly favorable conclusion that shall so determine and notify the Deputy Under Secretary through Administration?” Is that the one which you say, “It says that that shall be the end of the matter,” or is there another?
C. Edward Rhetts: I didn't get where you were referring to.
William J. Brennan, Jr.: I'm -- I'm looking at page 80, 394.12 at the bottom of the page.
C. Edward Rhetts: As I think the trouble there, Mr. Justice Brennan, is that you're now into --
William J. Brennan, Jr.: Something --
C. Edward Rhetts: -- the later version of the regulation.
William J. Brennan, Jr.: Well, what I'm looking for is --
C. Edward Rhetts: That is one place it says it in the later version and I rely on that so far as the earlier version, the March 12 regulations. That appears at -- in --
William J. Brennan, Jr.: Well, what I want particularly is --
C. Edward Rhetts: -- 390.
William J. Brennan, Jr.: -- to those provisions, which say that when there is a clearly favorable conclusion, that shall be the end of the matter which I think is what you suggested?
C. Edward Rhetts: That's right. Well, that appears -- commencing at the bottom of page 69.
William J. Brennan, Jr.: 69?
C. Edward Rhetts: See, the trouble is we have two sets of regulations.
William J. Brennan, Jr.: Yes.
C. Edward Rhetts: You put your finger on the version of the later regulations, which the Government contends are controlling, and I contend that point that you referred to favors this. The earlier regulations, commences at the bottom of page 69 and says that “Upon recede of the record including the decision of the Loyalty Security Board, if the Assistant Secretary -- that the decision of the Loyalty Security Board is favorable to the officer or employee concerned and is to heard in by the Assistant Secretary, he will notify the officer or employee.”
William J. Brennan, Jr.: Well, now, that's what I want to get to. So, there was in fact a concurrence required?
C. Edward Rhetts: That's right.
William J. Brennan, Jr.: And --
C. Edward Rhetts: That was given here.
William J. Brennan, Jr.: And that was given.
C. Edward Rhetts: Yes.
William J. Brennan, Jr.: And each of the three -- on each of the three occasion?
C. Edward Rhetts: No question about that.
William J. Brennan, Jr.: And had the -- had there been a revision of this requirement in anywise before the second or third --
C. Edward Rhetts: Well, you have put your finger on the -- on the --
William J. Brennan, Jr.: Second?
C. Edward Rhetts: -- on the related -- on the comparable provision applicable under the later version. There, the only difference -- there, it said that in the event of a favorable decision by the Loyalty Security Board, if the decision is on question of loyalty, the later regulations that you just referred to, say if the decision is to loyalty he should be -- the employee must be notified that the loyalty decision is subject to post-audit by the Loyalty Review Board. Now, we know from the decision of this Court that post-audit cannot extend to reversal of a favorable decision of the State Department Board. And so, you'll come to the same place. You can post-audit all you like but you can't reverse a favorable decision. And so, again --
Hugo L. Black: Does the Government -- does the Government challenge the file of the Secretary to promulgate these regulations validly?
C. Edward Rhetts: Yes, and the courts below have so held.
Hugo L. Black: They claimed that these were beyond the powers of the Secretary --
C. Edward Rhetts: Yes.
Hugo L. Black: -- to give them this kind of a hearing?
C. Edward Rhetts: Yes. The Government makes both those contention.
Hugo L. Black: Is that different between this than in the accorded regulation. (Voice Overlap) --
C. Edward Rhetts: I take it so because --
Hugo L. Black: -- if they challenge him here?
C. Edward Rhetts: That's -- that's right. The Government makes two contentions which I'll -- which I will come to. I think I might as well pass any argument on the proposition that this later version of -- of regulation, we maintained they were not -- the later version was not applicable. That is the September 21, 1951, regulations were not applicable to this case because he was tried under the March 14, 1959 -- 1949 regulation. The later version was promulgated after his trial was all over, and we say that they may not be retroactively applied to the decision of this case, which plaintiff was represented to him that he would be tried under the 1949 legislation.
William J. Brennan, Jr.: Well, as a matter -- as to the fact though, Mr. Rhetts, were either the second or third determination, clearances subsequent to the revision in this regard? You said he was tried under the March, but I think you said earlier, there were three separate --
C. Edward Rhetts: The regulations have been first amended in May 1951. The second reconsideration by the Loyalty Security Board under the new standard, but no hearing, just a reconsideration was in July 31. So, to that extent, that action occurred after the first of the amendment.
William J. Brennan, Jr.: Now, what is to the third one?
C. Edward Rhetts: No action except the final action of the Secretary, discharge the petition.
Felix Frankfurter: Mr. Rhett, I have -- I have been greatly puzzled since I heard your answer to Mr. Justice Black. I'd never get that as I haven't read the brief. Did I understand you to say the Government contends that the Secretary, although, on the statute he had -- could exercise a discretion by -- all on his own? Has a power to issue a scheme of a procedure or dealing with a claim that's suspicious on his own? Is that ultra vires?
C. Edward Rhetts: Yes. That is the --
Felix Frankfurter: Well, because of the -- because there is a -- a presidential order --
C. Edward Rhetts: No.
Felix Frankfurter: -- of this scheme --
C. Edward Rhetts: Because --
Felix Frankfurter: (Inaudible)
C. Edward Rhetts: Because they maintained. Congress did not intend that the Secretary should in anyway better --
Felix Frankfurter: His own?
C. Edward Rhetts: -- his own exercises of his absolute discretion.
Felix Frankfurter: All right. I understand that.
C. Edward Rhetts: And that is what -- that is the sole ground upon which the District Court and the Court of Appeals --
Felix Frankfurter: You mean to say that --
C. Edward Rhetts: -- founded their act.
Felix Frankfurter: -- the argument is made and has prevailed that although the Secretary could fire out of hand, he can't devise a system by which he says, “I'm going to be bound in the future,” that's ultra vires.
C. Edward Rhetts: That is correct.
Felix Frankfurter: Well, I'll be listening to the Government with great interest on that claim.
C. Edward Rhetts: Now, we maintain that these 1951 regulations were equally violated in one of the respects which I had just mentioned to Mr. -- to you, Mr. Justice Brennan. Another is a provision under Section 392.1 of the amended version which appears at page 75 of our appendix. That -- that section requires that both as to loyalty adjudications and security risk adjudications, a decision for removal of an employee shall be reached after consideration of the complete file, arguments, briefs, and testimony presented. Now, we submit that it can hardly be said that this requirement was met when the Secretary read and relied solely on this unlawful finding of the Loyalty Review Board while disregarding all the remainder of the record, all the testimony, including the favorable opinions of his own Loyalty Security Board.
Hugo L. Black: As I understand it, however, the Government claimed that the Secretary didn't have a right to give him (Inaudible)
C. Edward Rhetts: That is correct and if I may I shall come to that now. So, those are the two respects in which we maintain that even if they could be applied, the 1951 version of the regulations were equally violated. But as has been suggested, the Government maintains that these regulations, first of all, were not in terms applicable to this action. And they also maintained and the court below have held that even if applicable, the regulations were invalid. Now --
Hugo L. Black: Well, you can say they claimed they were not applicable, didn't he --
C. Edward Rhetts: Yes.
Hugo L. Black: -- give notice to Service, refer to this?
C. Edward Rhetts: Yes. As I understand the Government's position that -- that the regulations were not in terms applicable, they -- it rest on these propositions. First, they say that the McCarran Rider authority, this broad authority to dismiss in the absolute discretion of the Secretary, whatever he deems it in the interest of the United States, embraces cases -- this is an argument which they have developed in page 28 of their brief. They say, “The McCarran Rider authority embraces cases other than those of persons whose loyalty or security is doubted,” a broader category. Secondly, as I understand their argument, they say that the Secretary's regulations here dealt only with loyalty and security cases. And in purport to -- to proscribe procedures applicable to some other kind of case which he might have decided under the broad authority of -- of the Rider. Consequently, they say, “Since the petitioner was in fact discharged without regard to the regulation, he must have been discharged for some reason other than loyalty or security.” Now, of course, the trouble with this argument is that while the McCarran Rider may embrace authority to make dismissals on other than loyalty-security ground or security grounds, it certainly did embrace those grounds among others. Secondly, the State Department considered this legislation as it stated in the report to the Congress as an additional standard for dealing with security problem. This petitioner was specifically charged under the McCarran Rider with being of doubtful loyalty and a security risk. He was tried and he was found innocent on those charges. And everybody, from beginning to end, including the Loyalty Review Board on whose unlawful finding the Secretary relied solely thought they were tried and dealing with charges of loyalty and security. But the Government says, “Even though the Secretary held out a promise to be here,” he was free in the end to say, "I've never intended to apply these procedures to you that I'd said I'd apply. I'm going to find you guilty of something other than I had charged you with and I won't even now tell you what it is."
William J. Brennan, Jr.: Well, assuming all that was two types of decision that that is not what he did in any event?
C. Edward Rhetts: Precisely.
William J. Brennan, Jr.: That he said he discharged him because of the finding of loyalty?
C. Edward Rhetts: That's right. And I -- I say that this is somewhat unattractive position. It's not the one that the Secretary adopted for himself. He purported, tried this man on loyalty and security grounds. And -- and even had he pursued this other technique, I can't believe that he could find the sanction of law. And so, for both of these reasons, that is because that -- well, there remains the courts the other argument that the -- the courts have found that it was not the intent of Congress that he should impose any regulations onto himself. And consequently, the regulations even though in terms applicable, even though the Secretary represented that they would be applied must -- may be disregarded. Now, we submit that this position is -- as untenable as the Government's other position for there's no shred of -- of evidence in the legislative history of the legislation to suggest that Congress ever had any such intention affirmatively to prevent the exercise of this broad discretionary authority in accordance with civilized standards. And indeed, there is positive evidence that the Congress by twice reenacting this legislation after receiving a report of the Secretary of State, positively approved his method of applying it because the Secretary of State has represented that he conceive the McCarran Rider to be subject to procedural limitation and advised the Congress that he had in fact promulgated procedural regulations governing his conduct, both under the McCarran Rider and under the Loyalty Executive Order. Consequently, we say that both for the reason that his action was arbitrary and that it was a departure from valid, applicable regulations which he imposed on himself, the decision of the Court of Appeals must be reversed.
Earl Warren: We'll recess now.